Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive.
On p. 7, Applicant highlighted via underscore that “The reference when combined do not teach or suggest all the claim limitations”. Yet it fails to describe in detail WHY prior art fail to teach/suggests all limitations (as amended). Hence, the Examiner respectfully disagrees.
The Examiner is surprised and is in dismay that Applicant did not pursue the proposed amendment submitted as part of the AFCP dated 24 March 2022. Instead, the instant amendments appear to be a REWORD/REPLACEMENT of the limitations that are being removed.  Therefore, Examiner believes that the existing prior art still able to be mapped to such reworded/replacement limitations (see Office Action below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Biran (US 2008/0037555) in view of Makineni (US 2006/0104303).
Regarding claim 1, Biran describe an apparatus (fig. 1 or 4, completion coalescing system 100), comprising: 
a network interface controller (NIC) (para. 43, network NIC (RNIC) as part of the completion coalescing system 100) communicatively coupled to a memory, the memory to store a receive buffer queue comprising at least one receive buffer (para. 42, remote requester’s memory) and a receive completion queue comprising at least one entry (para. 8, completion coalescing list comprising entries of connection context where completion information is passed), the network interface controller to: 
store received packet payloads for a Received Segment Coalescing context in 
receive buffers on the receive buffer queue (abstract in view of para. 40 & 42, in transferring data from local to remote host, read response message carries data to be written to the remote requester’s memory for completion coalescing process);  and 
write descriptors associated with the receive buffers associated with the Receive Segment Colescing context in consecutive entries in the receive completion queue after the received packet payloads for the Receive Segment Coalescing context have been storeed in the receive buffer queue (para. 45-46, updating (writing) the Context[Ch#]::CompletedReadRequestNum, thus context is chained (consecutively) to the completion coalescing list).
Biran describes chaining multiple contexts (i.e. descriptors such as headers/fields/parameters for associated payload, where new connection context is added to the tail of the chain of context (i.e. consecutively) ), but fails to further explicitly describe:
write descriptors associated with the receive buffers for a same flow.
Makineni also describes TCP segments (= packets, see para. 3) in coalescing (abstract), further describing:
write descriptors associated with the receive buffers associated with the Receive Segment Coalescing context in consecutive entries (abstract, coalescing multiple packet information belonging to the same flow, wherein descriptors are used to write the received packets’ payload data , para. 12.  Such information can be interpreted as (a) concatenated (consecutive) headers, see fig. 1C #110A & para. 15, or (b) sequence #s being match in order for a given flow, see para. 25).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the write operations of Biran involves write descriptors for packet of the same flow as in Makineni.
The motivation for combining the teachings is that this enables receiver to restore original stream of data by reassembling the received segments of a flow (Makineni, para. 3).
Regarding claim 2, Biran describes:
The Receive Segment Coalescing context is one of one of a Transport Control Protocol/Internet Protocol (TCP/IP) flow or a QUIC transport protocol flow (abstract, coalescing the TCP data transmission (flow)).
Regarding claim 3.  The apparatus of claim 1, wherein the network interface controller (NIC) and the memory are in a data center server (para. 3, 8, 49, NIC & memory implemented in a computer (data center server).
Regarding claim 5, Biran and Makineni combined describes:
at least one processor core to: upon receiving notification that received packet payloads for the Receive Segment Coalescing context are ready to be processed, to access consecutive descriptors in the receive completion queue to access data stored in the memory (Makineni, para. 13-16, storing payload bits contiguously in the same block and when coalesce window expires, write the (consecutive) descriptors to memory for retrieval).
Regarding claim 6, Biran describes:
wherein the network interface controller to: 
store received packet payloads in receive buffers on the receive buffer queue;  
and write a current buffer index to a fixed location in memory to provide an 
indication of use of receive buffers on the receive buffer queue (para. 48, NIC saving received packets’ contents (payload) into Read Queue (receive buffer queue), where number exists defines the current depth of the Read Queue  (current buffer index to a fixed location in memory indicating use of receive buffers).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Biran in view of Makineni, and further in view of Zecharia (PCT/EP2018/067884).
	Regarding claim 4, Biran fails to further explicitly describe:
wherein received packet payloads for a Receive Segment Coalescing context are stored in non-contiguous buffers in the receive buffer queue.
Zecharia also describes ordering/coalescing packet segment, further describing:
wherein received packet payloads for a Receive Segment Coalescing context are stored in non-contiguous buffers in the receive buffer queue (fig. 14 & p. 3 lines 9-21, received packet segments of same flow (Receive Segment Coalescing context) are stored non-contiguous buffer location).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the received packet payload of same flow be store non-contiguously as in Zecharia.
	The motivation for combining the teachings is that this prevents data corruption during packet transfers (Zecharia, p. 2 lines 11-13).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Biran in view of Makineni, and further in view of Westbrook (US 66,832,261).
	Regarding claim 7, Biran fail to further explicitly describe:
wherein the receive buffers are processed contiguously for the receive segment coalescing context.
Westbrook also describes resequencing of packets (title), further describing:
wherein the receive buffers are processed contiguously for the receive segment coalescing context (fig. 4C, 4D & col. 8 line 61 – col. 9 line 15, using (descriptor) ring buffer to extract one after another (contiguously) packets for resequencing & reassembly (coalescing)).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the receive buffer of Biran to use descriptor ring to receive segment coalescing content as in Westbrook.
	The motivation for combining the teachings is that this enables an more efficient operation of reassembly & resequencing at a fast operating rate (Westbrook, col. 1, lines 55-59).

	Claims 8-12 are method claims comprising limitations recited in apparatus claims 1-2 and 4-6 respectively.  Hence, they are rejected under the same rationale.
	Claims 13-15 and 17-18 are system claims comprising limitations recited in apparatus claims 1, 4-7 respectively. Hence, they are rejected under the same rationale.
	Claims 19-22 are machine-readable medium comprising limitations recited in apparatus claims 1, 4-6.  Hence, they are rejected under the same rationale.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Edwards (US 2018/0063037) describing coalescing message transmission across network (title), and Zhang (US 2020/0228619) describing caching data IP package generated by upper layer applciation befoer reaching a packet assembling (coalescing) point (fig. 1 #110).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469